Case 4:20-cv-05640-YGR Document 596-3 Filed 05/06/21 Page 1 of 2




       Exhibit B
    Case 4:20-cv-05640-YGR Document 596-3 Filed 05/06/21 Page 2 of 2




                                 Exhibit B


Ex. No.   Page(s)              Reason for Sealing
DX-3542   EPIC_01308344        Contains confidential hashed payment information
                               that if disclosed could allow hackers to analyze the
                               information and commit fraud.
DX-3756   EPIC_01919578        Contains information identifying specific Epic
                               confidential fraud controls.
DX-3776   EPIC_02222908-12,    Includes confidential Purchase ID and Order ID
          EPIC_02222914 &      information. If disclosed, this information could
          EPIC_02222916-18     allow bad actors to identify information that Epic uses
                               in its verification processes, and work around Epic’s
                               anti-cheat and anti-fraud mechanisms.
DX-4191   EPIC_01495201        Includes information identifying specific Epic
                               confidential anti-cheat controls.
DX-4266   EPIC_00009962        Includes information identifying specific Epic
                               confidential fraud controls.
DX-4334   EPIC_02462831        Includes information identifying how to submit
                               clawback requests to Epic as a trusted third party,
                               which if disclosed could be used by bad actors to
                               commit fraud; Page 2 includes information identifying
                               specific Epic confidential fraud detection mechanisms.
DX-4362   EPIC_00428916-18     Includes information identifying specific Epic
                               confidential anti-cheat controls.
DX-4472   EPIC_03345156-58 &   Includes information identifying specific Epic fraud
          EPIC_03345163-64     detection and mitigation controls.
